Order entered July 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01552-CV

                           BRIAN MAURICE FULLER, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F10-51976-I

                                            ORDER
       The reporter’s record in this appeal is overdue. On April 23, 2013, we ordered the record

filed, but the order was directed to the wrong court reporter.

       Accordingly, this Court ORDERS Velma Loza, official court reporter of the Criminal

District Court No. 2, to file, within THIRTY DAYS of the date of this order, either: (1) the

reporter’s record; (2) written verification that no hearings were recorded; or (3) written

verification that appellant has not been found indigent and has not made payment arrangements

for the reporter’s record. We notify appellant that if we receive verification that he is not

indigent and has not paid for the record, we will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk to send copies of this order by electronic transmission, to Velma

Loza, official court reporter, Criminal District Court No. 2, and to counsel for all parties.



                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE